Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5, 11, and 12 are objected to because of the following informalities:  
Claim 1, the applicant claims “A dual-battery charging and discharging method… the method”. The method is incorrect since there is no antecedent basis for “a method”. Change the latter term to “the dual-battery charging and discharging method”.
The same issue needs to be fixed in line 1 of each of Claims 2-5.
As for Claim 3, the applicant claims “a third preset ratio”, “the third preset ratio”, “a fourth preset ratio”, and “the fourth preset ratio”. As there is no description of “a first preset ratio” and “a second preset ratio” in this branch of the claims, these terms are unclear. Either include in the same branch as Claim 2, add the other first and second ratios, or emend these third and fourth ratios to first and second ratios.
Appropriate correction is required.
Specification
The abstract of the disclosure is objected to because it includes “Provided is a dual-battery charging and discharging method used for a dual-screen terminal.”. Replace with “A dual-battery charging and discharging method is described to be used for a dual-screen terminal.” Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5,11,&12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (USPGPN 20190006722) in view of Sultenfuss et al (USPGPN 20150067362), hereinafter Sult
Independent Claim 1, Kim teaches a dual-battery charging and discharging method (Figs. 3-4B, 7, & 10-12) used for a dual-screen terminal (Figs. 1A-9, esp. Figs. 1A-1C), the dual-screen terminal comprising a first display screen (one of 110 & 120), a second display screen (another of 110 & 120), a first battery (one of 152 and 162), and a second battery (another of 152 and 162), wherein the first battery is placed at a back surface of the first display screen, and the second battery is placed at a back surface of the second display screen (battery 152 corresponds to display screen 110 and battery 162 corresponds to display screen 120, where Figs. 1A & 1B demonstrate the front of the display screens while Fig. 1C demonstrates the back of the display screens which shows the batteries at the back), the method comprising:
determining whether the dual-screen terminal is in a charging state;
in response to determining that the dual-screen terminal is in a charging state, controlling the first battery and the second battery to be charged according to the state identifier of the first display screen and the state identifier of the second display screen; and
in response to determining that the dual-screen terminal is not in a charging state, controlling whether the first battery and the second battery supply power to the dual-screen terminal according to the state identifier of the first display screen and the state identifier of the second display screen (see Figs. 10-12, 1001 and 1101 demonstrate the determination of a charging state, 1105 demonstrates the power supply required by the system which includes the two display; thus, the charging state is met by those Figs. along with Fig. 4A; Fig. 12 is a system when there is no charging state, as also shown by Fig. 4B & 7; note, applicant has not limited the claim to require that the state identifiers of the two display screens are distinct in this claim).
Kim is silent to obtaining a state identifier of the first device portion and a state identifier of the second device portion, wherein the state identifier of the first device portion is used to indicate whether the first device portion is in a working state, and the state identifier of the second display screen is used to indicate whether the second device portion is in a working state.
Sult teaches (Figs. 3-9, esp. 4, 5, & 7) obtaining a state identifier of the first device portion (one of load 1, load 2, or load 3, item 503 in Fig. 5, see load description of ¶’s [22, 26-28, 32-34, 36-40, 48, 73, esp. 37 & 38] which describes the determination of a load operating mode, which includes high performance mode, low performance mode, standby mode, & sleep state which means there is implicit description of determination of the load mode/state, where ¶’s [33, 37, 49] explicitly describes determination of the load state/mode; where ¶’s [23, 36, 82] describes these loads as including at least one display unit which is analogous to both Kim and the present application) and a state identifier of the second device portion (another of load 1, load 2, or load 3, item 503 in Fig. 5, see load description of ¶’s [22, 26-28, 32-34, 36-40, 48, 73, esp. 37 & 38] which describes the determination of a load operating mode, which includes high performance mode, low performance mode, standby mode, & sleep state which means there is implicit description of determination of the load mode/state, where ¶’s [33, 37, 49] explicitly describes determination of the load state/mode; where ¶’s [23, 36, 82] describes these loads as including at least one display unit which is analogous to both Kim and the present application), wherein the state identifier of the first device portion is used to indicate whether the first device portion is in a working state, and the state identifier of the second display screen is used to indicate whether the second device portion is in a working state (low performance mode /standby/sleep state of the loads represent a non-working [standby/sleep] state or barely working state [low performance], while high performance mode represents a working state). Sult teaches that the plurality of batteries (battery packs 1 & 2 shown in the cited Figs.) provides improved convenience in allowing the information handling apparatus/terminal to last longer when external power (e.g. DC power source 504) in addition to allowing for high performance modes of operation to occur (¶[22]), and improved efficiency (minimizing losses=efficiency as well, ¶’s [33, 37, 38, 48] where providing the voltage according to the desired state of the loads means that the power is not wasted when the load does not require it, which one of ordinary skill in the art understands that the convenience is further improved as it again extends the useable life of the terminal/apparatus/device before needing to be recharged). Analogous to Kim and the present application, Sult further describes charging the batteries when in a charging state (see at least Figs. 5, 10-14, & 16).
It would have been obvious to a person having ordinary skill in the art to modify Kim with Sult to provide improved convenience and efficiency.
Dependent Claim 11, the combination of Kim and Sult teaches a dual-screen terminal, comprising a first display screen, a second display screen, a first battery, and a second battery, wherein the first battery is placed at a back surface of the first display screen, and the second battery is placed at a back surface of the second display screen (as described above for Claim 1), the dual-screen terminal further comprising a processor (220, see Fig. 2 of Kim) and a memory (230 see Fig. 2 of Kim), wherein the memory stores therein a computer program (240 see Fig. 2 of Kim; similar features in Fig. 17 of Sult), and when the processor executes the computer program, the processor implements the dual-battery charging and discharging method according to claim 1 (as described for Claim 1).
Dependent Claim 12, the combination of Kim and Sult teaches storage medium (230 in Fig. 2 of Kim; similar for Fig. 17 of Sult) storing thereon a computer program (240 see Fig. 2 of Kim; similar features in Fig. 17 of Sult), wherein when the computer program is executed by a processor (220, see Fig. 2 of Kim; similar features in Fig. 17 of Sult), the processor implements the dual-battery charging and discharging method according to claim 1 (described for Claim 1).
Dependent Claim 2, the combination of Kim and Sult teaches a step of controlling the first battery and the second battery to be charged according to the state identifier of the first display screen and the state identifier of the second display screen comprises:
in response to the first display screen and the second display screen both being in a working state or neither being in a working state, charging the first battery according to a first preset ratio of a charging current and charging the second battery according to a second preset ratio of the charging current,
wherein the charging current is generated by a charging device connected to the dual-screen terminal (see Figs. 10 & 11, esp. 11 of Kim, where ¶’s [160-165, esp. 163-165] describes that if the system is in a charging state, the batteries can be charged together, while 1105 describes a working state in which more power is needed [1107, e.g. discharge one battery while other battery can be charged] or a working state/non-working state in which enough power is left over to charge both batteries [1109, e.g. charge both batteries at the same time]; while Sult via Figs. 10-12 & 14, esp. 11 & 12, see ¶’s [51-56, esp. 55 & 56] demonstrate that a preset ratio is used, where in Figs. 11 & 12 the ratio between the 1st and 2nd battery appears to be roughly 12/19 or 11/19 respectively, and where Sult’s 12/19 ratio occurs alternatively [e.g. Kim’s 1107], Sult’s 11/19 ratio occurs simultaneously [e.g. Kim’s 1109]; note, ratios determined via ruler at 100% magnification, with 1st battery current 38mm in both Figs. 11 & 12, 2nd battery current 24mm in Fig. 11, and 2nd battery current 22mm in Fig. 12, as the heights are preset according to the figure, then the ratio of the currents are preset as one of ordinary skill in the art understands)
Dependent Claim 3, the combination of Kim and Sult teaches a step of controlling the first battery and the second battery to be charged according to the state identifier of the first display screen and the state identifier of the second display screen comprises:
in response to the first display screen being in a working state and the second display screen not being in a working state, charging the second battery according to a third preset ratio of a charging current and charging the first battery according to a fourth preset ratio of the charging current,
wherein the third preset ratio is greater than the fourth preset ratio, and the charging current is generated by a charging device connected to the dual-screen terminal (see Figs. 10 & 11, esp. 11 of Kim, where ¶’s [160-165, esp. 163-165] describes that if the system is in a charging state, the batteries can be charged together, while 1105 describes a working state in which more power is needed [1107, e.g. discharge one battery while other battery can be charged] or a working state/non-working state in which enough power is left over to charge both batteries [1109, e.g. charge both batteries at the same time]; while Sult via Figs. 10-12 & 14, esp. 11 & 12, see ¶’s [51-56, esp. 55 & 56] demonstrate that a preset ratio is used, where in Figs. 11 & 12 the ratio between the 1st and 2nd battery appears to be roughly 12/19 or 11/19 respectively, and where Sult’s 12/19 ratio occurs alternatively [e.g. Kim’s 1107], Sult’s 11/19 ratio occurs simultaneously [e.g. Kim’s 1109]; note, ratios determined via ruler at 100% magnification, with 1st battery current 38mm in both Figs. 11 & 12, 2nd battery current 24mm in Fig. 11, and 2nd battery current 22mm in Fig. 12, as the heights are preset according to the figure, then the ratio of the currents are preset as one of ordinary skill in the art understands)
Dependent Claim 4, the combination of Kim and Sult teaches a step of controlling whether the first battery and the second battery supply power to the dual-screen terminal according to the state identifier of the first display screen and the state identifier of the second display screen comprises:
in response to the first display screen and the second display screen both being in a working state or neither being in a working state, controlling the first battery and the second battery to supply power to the dual-screen terminal (Kim describes both batteries providing power to the dual screen terminal, see Figs. 11 & 12, while Kim ¶[109] does describe a sleeping/not working state; Sult ¶[36] describes the second battery pack in e.g. the keyboard providing power to the display device which has its own battery, ¶[38] describes that any one battery pack shown in Fig. 5 can be supplied to any one load and switching between loads based on the sleep/standby/not working mode and the high power/working mode, while ¶[39] describes the batteries can simultaneously provide power to both loads; thus, these limitations are taught.
Dependent Claim 5, the combination of Kim and Sult teaches a step of controlling whether the first battery and the second battery supply power to the dual-screen terminal according to the state identifier of the first display screen and the state identifier of the second display screen comprises:
in response to the first display screen being in a working state and the second display screen not being in a working state, controlling the second battery to supply power to the dual-screen terminal and controlling the first battery not to supply power to the dual-screen terminal (¶[41] & Fig. 11 of Kim describes discharging the highest battery level, which would meet the applicant’s requirements, while Kim ¶[109] does describe a sleeping/not working state; Sult does describe that loads can be in sleep/standby/not working mode while others are not, as described in Claim 1, ¶[36] describes the second battery pack in e.g. the keyboard providing power to the display device which has its own battery, ¶[38] describes that any one battery pack shown in Fig. 5 can be supplied to any one load and switching between loads based on the sleep/standby/not working mode and the high power/working mode, while ¶[39] describes the batteries can simultaneously provide power to both loads; thus, these limitations are taught).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Battery powered devices with two displays with a battery for each display:

CN-206639094-U 
US-20150222141-A1
US-20220029439-A1
US-20130079063-A1
 KR-20160125611-A 
US-20170302100-A1
US-20220077695-A1
US-20130079062-A1
CN-108988453-A 
US-20200112203-A1
US-20220247190-A1
US-20130079055-A1
WO-2020020053-A1
US-20100130260-A1
US-20220255326-A1
US-20130079054-A1
US-20220200318-A1 
US-20200106288-A1
US-20130080970-A1
US-20130078995-A1
US-20220337073-A1 
US-20200169101-A1
US-20130080958-A1
US-20130078994-A1
US-20190081487-A1 
US-20210184601-A1
US-20130080957-A1
US-20130078959-A1
US-20210167611-A1
US-20130257354-A1
US-20130080956-A1
US-20130077260-A1
US-20120299530-A1
US-20150130700-A1
US-20130080945-A1
US-20130077236-A1
US-20160149428-A1
US-20180366967-A1
US-20130080939-A1
US-20130077221-A1
US-20150205562-A1
US-20170063123-A1
US-20130080938-A1
US-20130076964-A1
US-20190346895-A1
US-20190214831-A1
US-20130080937-A1
US-20130076963-A1
US-20200005007-A1
US-20160363977-A1
US-20130080936-A1
US-20130076961-A1
US-20150062525-A1
US-20180321723-A1
US-20130080935-A1
US-20130076929-A1
US-20170227807-A1
US-20190214837-A1
US-20130080934-A1
US-20130076795-A1
US-20190163007-A1
US-20200412132-A1
US-20130080933-A1
US-20130076793-A1
US-20200292872-A1
US-20210234391-A1
US-20130080932-A1
US-20130076782-A1
US-20210333611-A1
US-20200412136-A1
US-20130080931-A1
US-20130076781-A1
US-20210135478-A1
US-20190006722-A1
US-20130080929-A1
US-20130076780-A1
US-20210257861-A1
US-20200161872-A1
US-20130080759-A1
US-20130076718-A1
US-20130076715-A1
US-20130076683-A1
US-20130076682-A1
US-20130076681-A1
US-20130076680-A1
US-20130076679-A1
US-20130076678-A1
US-20130076677-A1
US-20130076673-A1
US-20130076672-A1
US-20130076665-A1
US-20130076664-A1
US-20130076663-A1
US-20130076662-A1
US-20130076661-A1
US-20130076660-A1
US-20130076658-A1
US-20130076657-A1
US-20130076656-A1
US-20130076655-A1

US-20130076654-A1
US-20130076653-A1
US-20130076638-A1
US-20130076637-A1
US-20130076632-A1
US-20130076598-A1
US-20130076597-A1
US-20130076596-A1
US-20130076595-A1
US-20130076591-A1
US-20130086505-A1
US-20130086494-A1
US-20130086493-A1
US-20130086492-A1
US-20130086480-A1
US-20130083558-A1
US-20130083477-A1
US-20130083470-A1
US-20130083469-A1
US-20130083464-A1
US-20130083468-A1
US-20130083467-A1
US-20130083466-A1
US-20130083242-A1
US-20130082958-A1
US-20130082957-A1
US-20130082955-A1
US-20130082585-A1
US-20130091439-A1
US-20130088447-A1
US-20130088446-A1
US-20130088411-A1
US-20130097532-A1
US-20130100001-A1
US-20130113835-A1
US-20130187831-A1
US-20130219162-A1
US-20150009237-A1
US-20150087355-A1
US-20160041757-A1
US-20160041704-A1
US-20160041669-A1
US-20160048300-A1
US-20160048222-A1
US-20160048165-A1
US-20160054970-A1
US-20160054880-A1
US-20160054869-A1
US-20160062393-A1
US-20160085406-A1
US-20160078591-A1
US-20160085384-A1
US-20160098064-A1
US-20160110149-A1
US-20160117139-A1
US-20160116943-A1
US-20160183047-A1
US-20160179350-A1
US-20160179208-A1
US-20160196007-A1
US-20160266759-A1
US-20160291923-A1
US-20160291920-A1
US-20160291916-A1
US-20160313964-A1
US-20170031641-A1
US-20170052634-A1
US-20180060012-A1
US-20180074776-A1
US-20180129460-A1
US-20180181361-A1
US-20180232191-A1
US-20180253273-A1
US-20180307456-A1
US-20190155561-A1
US-20190187947-A1
US-20200042272-A1
US-20200042271-A1
US-20200042270-A1
US-20200065047-A1
US-20200065046-A1
US-20200065045-A1
US-20200089460-A1
US-20200110566-A1
US-20200125313-A1
US-20200192621-A1
US-20200210132-A1
US-20210019104-A1
US-20210149444-A1
US-20210223819-A1
US-20200395765-A1
US-20140285498-A1


US-10678314-B2
US-11061264-B2
US-10474410-B2
US-11327526-B2
US-9317243-B2
US-10139660-B2
US-10031567-B2
US-10503454-B2
US-11429146-B2
US-9351237-B2
US-10530189-B2
US-11165265-B2
US-10514877-B2
US-11221646-B2
US-9395945-B2
US-11258280-B2
US-10790695-B2
US-10528312-B2
US-11262792-B2
US-9474021-B2
US-10910870-B2
US-10097021-B2
US-10545712-B2
US-10445044-B2
US-9497697-B2
US-11038364-B2
US-10795420-B2
US-10740058-B2
US-10466951-B2
US-9495012-B2
US-10742042-B2
US-11133535-B2
US-10853016-B2
US-11101680-B2
US-9524027-B2
US-10862316-B2
US-10168973-B2
US-10853013-B2
US-11495978-B2
US-9582235-B2
US-11216032-B2
US-10013226-B2
US-10963007-B2
US-10778013-B2
US-9594538-B2
US-10613362-B2
US-10089054-B2
US-11137796-B2
US-10209940-B2
US-9639320-B2
US-11043851-B2
US-10168975-B2
US-11221649-B2
US-11221647-B2
US-9645649-B2



US-8842057-B2
US-9086835-B2
US-9146589-B2
US-8812051-B2
US-9588728-B2
US-8872727-B2
US-9116655-B2
US-9152371-B2
US-8856679-B2
US-8521229-B2
US-8904165-B2
US-8975871-B2
US-9152179-B2
US-8878794-B2
US-9685805-B2
US-8949722-B2
US-9582043-B2
US-9158494-B2
US-8903377-B2
US-9128660-B2
US-9013867-B2
US-9711994-B2
US-9164546-B2
US-8996073-B2
US-9128659-B2
US-9086836-B2
US-9331510-B2
US-9176701-B2
US-9047038-B2
US-9141328-B2
US-9104365-B2
US-7285959-B1
US-9185643-B2
US-9645607-B2
US-9229675-B2
US-8836842-B2
US-8838095-B2
US-9182935-B2
US-9690385-B2
US-9235374-B2
US-8874894-B2
US-8868135-B2
US-9182788-B2
US-9811302-B2
US-9256390-B2
US-8890768-B2
US-8884841-B2
US-9195427-B2
US-9830121-B2
US-9262117-B2
US-8907906-B2
US-8910061-B2
US-9201626-B2
US-9904501-B2
US-9280312-B2
US-9003311-B2
US-8994671-B2
US-9213517-B2
US-9946505-B2
US-9286024-B2
US-9075558-B2
US-9069518-B2
US-9213516-B2
US-9552013-B2
US-9223535-B2
US-9104366-B2
US-9092183-B2
US-9218154-B2
US-9122440-B2
US-9122441-B2



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859